390 U.S. 199 (1968)
JONES
v.
RUSSELL, WARDEN.
No. 407, Misc.
Supreme Court of United States.
Decided March 4, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF TENNESSEE.
George F. McCanless, Attorney General of Tennessee, and Paul E. Jennings, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. Upon the representations of the Attorney General and our own independent consideration of the entire case, the judgment is vacated and the case remanded to the Supreme Court of Tennessee for further proceedings.